Citation Nr: 0613122	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


  
REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1942 to March 1946.             
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
several service-connected disabilities have not rendered him 
unemployable under VA guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU) based on 
several service-connected disorders.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.
 



I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate a claim and inform the 
claimant whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in June 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his TDIU claim 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this letter, the RO 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And in this letter, the RO provided notification to 
the veteran before adjudicating his claim in March 2003.  See 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes that, in the January 2002 notification 
letter, the RO did not provide the veteran with information 
regarding effective dates for the award of benefits.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  Nevertheless, despite the inadequate notice provided, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Any questions as to 
the appropriate effective date to be assigned here are 
rendered moot because, as noted below, the TDIU claim will be 
denied.  As such, notice regarding effective dates would have 
no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the June 2002 letter from the RO, despite the 
omission of certain information regarding effective date 
determinations.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  In this matter, the RO obtained 
VA medical records relevant to this matter, and there does 
not appear to be any outstanding records that are relevant to 
this appeal.  VA also provided the veteran with VA 
compensation examination to assist in the determination of 
his claim.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
several disorders disable him to such an extent that he is 
currently unemployable.  The Board disagrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the evidence shows that the veteran is 
service-connected for several disabilities.  None of these 
disabilities is rated higher than 60 percent.  But one of the 
veteran's facial disorders is rated at 50 percent, and 
combined, his several disabilities amount to a disability 
rating of 80 percent.  As such, the veteran's current 
disability profile exceeds the 70 percent threshold necessary 
in cases lacking at least one rating of 60 percent or higher.  
Therefore, with evidence that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his disabilities, the veteran would be eligible for a TDIU.  
But here, the medical evidence indicates the opposite, that 
his disabilities do not cause him inability to secure or 
follow substantially gainful employment.    

The veteran underwent four VA compensation examinations in 
December 2002, focused on his service-connected orthopedic 
and neurological disorders.  The examiners noted the 
veteran's facial disorders related to a gunshot wound, his 
right shoulder disorder related to a gunshot wound, and his 
cervical spine disorder.  After reviewing the record, and 
examining the veteran, a neurologist found that the veteran's 
service-connected disabilities did not preclude him from 
performing work activities.  Rather, this examiner found that 
the veteran's age (now 85) and the  consequences of the aging 
process likely affected his ability to work.   (Similarly,  a 
VA physician in November 1998 essentially concluded that age, 
not service-connected disability, led to unemployability.)  
As no other medical evidence of record counters these 
findings, the Board finds that the medical evidence of record 
preponderates against the veteran's claim that his service-
connected disabilities render him unable to secure or follow 
substantially gainful employment.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit-of-the-doubt rule does not 
apply here, therefore.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes the representative's argument that 
VA should award TDIU here on an extraschedular basis.  The 
Board finds this argument unsupported by the record as well.  
The medical evidence does not reflect that any of the 
veteran's service-connected disorders has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
As already noted, the examining neurologist noted the 
veteran's age, and not his service-connected disabilities, as 
contributing to issues that frustrate his employability.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  
	

ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


